September 6, 2013




                                   JUDGMENT

                  The Fourteenth Court of Appeals
              IN RE JOANNE WILKIE (BROCHSTEIN) MANCHA,

NO. 14-13-00327-CV
                                 _________________

                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                                312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-45190
                                _________________



      The court heard this cause after granting and issuing a writ of habeas corpus
on April 18, 2013.      This court finds that relator, Joanne Wilkie (Brochstein)
Mancha, has failed to show that the judgment of contempt entered March 5, 2013,
and the commitment order entered March 5, 2013, in the 312th District Court,
Harris County, Texas, in Cause No. 2008-45190, is void. We therefore deny the
relief relator requested in her petition for writ of habeas corpus. We further order
the clerk of this court to issue an alias capias for the arrest of relator, Joanne Wilkie
(Brockstein) Mancha, and order that she be remanded to the custody of the Sheriff
of Harris County, Texas, to be confined as ordered by the 312th District Court,
Harris County, Texas, in Cause No. 2008-45190 pursuant to a commitment order
dated March 5, 2013, by Judge David Farr.